THIS case and the case of Barlow v. North Sterling Irrigation District, 85 Colo. 488, 277 P. 469, just decided, were tried at the same time. George W. Barlow was the owner of the land, and B. F. Maggard was the tenant. Each sued for damages sustained, it is alleged, by reason of negligence on the part of The North Sterling irrigation district. The two cases are submitted to this court upon the same record and briefs. The decision in the Barlow case is controlling in this case.
The judgment is reversed.
MR. CHIEF JUSTICE WHITFORD, MR. JUSTICE MOORE and MR. JUSTICE BURKE concur.